DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 04/28/2022 has been entered.

Response to Amendment
This office action is in response to the amendment filed on 04/28/2022.
Claims 1-20 are pending for examination. Applicant amends claims 1-2, 8-9, 13, and 17-18. The amendments have been fully considered and entered.
Amendments to claim 8 and 18 regarding the 35 U.S.C. § 112(b) rejections have been accepted and the 35 U.S.C. § 112(b) rejections have been withdrawn.

Response to Arguments
For convenience, the newly introduced limitations, as made by amendments, are marked as underlined.
Applicant's arguments, see Remarks, filed 04/28/2022, with respect to claims 1-20 under 35 U.S.C. § 103 have been considered but are not persuasive.
a.	Regarding claims 1, 8 and 13, applicant argues that “Schmahmann cannot teach or suggest "determining, at the server, which document of the plurality of documents stored in the encrypted form is associated with the first encrypted data including an encrypted edit to a portion of the document stored in the encrypted form, wherein the server is unable to decrypt both the document in the encrypted form and the encrypted edit to the portion of the document," "determining, at the server that is unable to decrypt both the document in the encrypted form and the encrypted edit to the portion of the document, a plurality of user accounts of collaborators of the document, the plurality of user accounts comprising a first user account associated with the first client device," and "providing, by the server that is unable to decrypt both the document in the encrypted form and the encrypted edit to the portion of the document, the first encrypted data to one or more other client devices that are each associated with one of the plurality of user accounts, excluding the first user account," as claimed in the claim 1 as amended.” (Remarks, pg.12)
Examiner respectfully disagrees and submits that the combination of new reference Crosbie and Schmahmann reasonable teaches these limitations as explained in detail below. For example, Crosbie teaches a server that is unable to decrypt both the document in the encrypted form and the encrypted edit to the portion of the document (Crosbie, [0020]-[0021]). Furthermore, Schmahmann teaches determining which document is associated with the first encrypted edit data (Schmahmann, [0012]). Therefore, the combination of Crosbie and Schmahmann reasonable teaches these limitations. See further details below.
b. 	Regarding claim 17, applicant argues that “the proposed combination of Schmahmann and Chiueh also fails to teach or suggest "providing the encrypted data to the first server that is unable to decrypt (i) the document in the encrypted form, (ii) the encrypted edit to the portion of the document and (iii) the encrypted data encryption key," as claimed in claim 17 as amended.” (Remarks, pg.15)
Examiner respectfully disagrees and submits that the combination of new Crosbie and Schmahmann reasonable teaches these limitations as explained in detail below. For example, Crosbie teaches providing encrypted data to the first server that is unable to decrypt (i) the document in the encrypted form, (ii) the encrypted edit to the portion of the document and (iii) the encrypted document token which is used to encrypt the edit (Crosbie, [0019]-0022] and [0036]) and Schmahmann teaches a data encryption key which is obvious to replace Crosbie’s document token to encrypt the edit. See further details below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-6, 8, 10-11, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Crosbie et al. (US 20140115332 A1; herein after “Crosbie”) in view of Schmahmann (US 20180062852 A1; hereinafter “Schmahmann”).
As per claims 1, 8, and 13, Crosbie discloses a method, cloud-based storage system, and non-transitory computer readable storage medium, the cloud-based storage system comprising:
a memory (Crosbie, Fig. 1, memory 30); and 
a processing device operatively coupled to the memory (Crosbie, Fig. 1, CPU 22), the processing device to: 
receive, at a server, first encrypted data from a first client device (Crosbie, [0036], encrypted document change (i.e., first encrypted data) is loaded onto one or more servers and made available to share clients), wherein the cloud-based storage system stores a plurality of documents in an encrypted form (Crosbie, [0021], “the servers are Cloud servers. The server never has access to the original content of the document, just encrypted content,” [0029], “the encrypted document is stored in a document server”); 
wherein the server is unable to decrypt both the document in the encrypted form and the encrypted edit to the portion of the document (Crosbie, [0020]-[0021] and [0029], “The server never has access to the original content of the document, just encrypted content… Documents are stored in the server and as well as the tokens to access them, but these tokens are encrypted with the public key of each user and only can be decrypted with the corresponding private key that is only held by the user and is never sent to the server”); and
provide, by the server that is unable to decrypt both the document in the encrypted form and the encrypted edit to the portion of the document, the first encrypted data to one or more other client devices (Crosbie, [0020], “the encrypted document change is loaded onto one or more servers and made available to share clients”).
While Crosbie discloses loading the encrypted document edit onto one or more servers storing documents in the encrypted form and made available to share client (Crosbie, [0020]-[0021] and [0029]), Crosbie does not explicitly disclose, however, Schmahmann teaches or suggests: determine, at the server, which document of the plurality of documents is associated with a first encrypted data including an encrypted edit to a portion of the document (Schmahmann, [0112], collaboration platform adds update operation to an operation sequence for the corresponding document (i.e., determines the document associated with the update operation));
determine, at the server, a plurality of user accounts of collaborators of the document (Schmahmann, [0110], collaboration platform server is able to see the access control data for the document and is able to determine the user identifiers affiliated with the document (i.e., user accounts of collaborators of the document)), the plurality of user accounts comprise a first user account associated with the first client device (Schmahmann, [0110], the user identifiers affiliated with the document including the user identifier that is requesting the operation update for the document); and
provide, by the server, the first encrypted data to one or more other client devices that are each associated with one of the plurality of user accounts, excluding the first user account (Schmahmann, [0115], collaboration platform server transmits the operation update to a second client that has a user identifier affiliated with the document).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of Crosbie to include determining which document of the plurality of documents stored is associated with a first encrypted data, determining a plurality of user accounts of collaborators of the document, and providing the first encrypted data to one or more other client devices that are each associated with one of the plurality of user accounts as taught by Schmahmann for the benefits of secure collaboration with precision access management (Schmahmann, [0006]).

As per claims 4 and 10, claims 1 and 8 are incorporated and the modified Crosbie does not disclose, however, Schmahmann teaches or suggests: configuring a second user account from the plurality of user accounts of collaborators to coordinate with the server for collaborative editing of the document, wherein a second client device associated with the second user account is to combine edits to the document made by the collaborators in a chronological order and generate second encrypted data based on the combined edits (Schmahmann, [0094]-[0097], collaborative client 230 of a second client device 120(n) that is configured for collaborative editing of the document merges the one or more local change events with the collaborator change events from other users, [0079] and [0092], wherein the operations are combined in chronological order, [0094], edit operations are encrypted).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Crosbie to include combined edits to the document made by the collaborators in a chronological order and encrypting the edits as taught or suggested by Schmahmann for the benefits of distributing modifications to the document securely while a user is viewing and/or modifying the document (Schmahmann, [0094]).

As per claim 5, claim 4 is incorporated and the modified Crosbie does not disclose, however, Schmahmann teaches or suggests: wherein the determining of the plurality of user accounts of collaborators of the document comprises determining that the first user account corresponds to a user account other than the second user account (Schmahmann, [0061] and [0110], plurality of different user/accounts identified using a user/account identifier, where a first user account is different than a second user account); and 
the providing of the first encrypted data comprises providing the first encrypted data to the second client device that is associated with the second user account, the second client device being one of the one or more other client devices (Schmahmann, [0115], collaboration platform server transmits the encrypted operation update to a second client that has a user identifier affiliated with the document).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Crosbie to include determining which document of the plurality of documents stored is associated with a first encrypted data, determining a plurality of user accounts of collaborators of the document, and providing the first encrypted data to one or more other client devices that are each associated with one of the plurality of user accounts as taught by Schmahmann for the benefits of secure collaboration with precision access management (Schmahmann, [0006]).

As per claim 6, claim 4 is incorporated and the modified Crosbie does not disclose, however, Schmahmann teaches or suggests: the determining of the plurality of user accounts of collaborators of the document comprises determining that the first user account corresponds to the second user account (Schmahmann, [0110], access control data for the document is seen by the collaboration platform and is able to see user accounts that correspond to each other with regard to document access); and 
the providing of the first encrypted data comprises providing the first encrypted data to the one or more other client devices that are each associated with one of the plurality of user accounts other than the second user account, wherein the first encrypted data corresponds to the second encrypted data (Schmahmann, [0115], encrypted operation is transmitted to a second client or other client excluding the first client, [0094]-[0097], wherein the encrypted operation comprises encrypted merged edits).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Crosbie to include determining which document of the plurality of documents stored is associated with a first encrypted data, determining a plurality of user accounts of collaborators of the document, and providing the first encrypted data to one or more other client devices that are each associated with one of the plurality of user accounts as taught by Schmahmann for the benefits of secure collaboration with precision access management (Schmahmann, [0006]).

As per claim 11, claim 10 is incorporated and the modified Crosbie does not disclose, however, Schmahmann teaches or suggests: wherein to provide the first encrypted data, the processing device is to: responsive to determining that the first user account corresponds to a user account other than the second user account, provide the first encrypted data to the second client device that is associated with the second user account, the second client device being one of the one or more other client devices (Schmahmann, [0061] and [0110], plurality of different user/accounts identified using a user/account identifier, where a first user account is different than a second user account, [0115], collaboration platform server transmits the encrypted operation update to a second client that has a user identifier affiliated with the document); and
responsive to determining that the first user account corresponds to the second user account, provide the first encrypted data to the one or more other client devices that are each associated with one of the plurality of user accounts other than the second user account, wherein the first encrypted data corresponds to the second encrypted data (Schmahmann, [0110], access control data for the document is seen by the collaboration platform and is able to see user accounts that correspond to each other with regard to document access, [0115], encrypted operation is transmitted to a second client or other client excluding the first client, [0094]-[0097], wherein the encrypted operation comprises encrypted merged edits).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Crosbie to include determining which document of the plurality of documents stored is associated with a first encrypted data, determining a plurality of user accounts of collaborators of the document, and providing the first encrypted data to one or more other client devices that are each associated with one of the plurality of user accounts as taught by Schmahmann for the benefits of secure collaboration with precision access management (Schmahmann, [0006]).

As per claim 15, claim 13 is incorporate and the modified Crosbie does not disclose, however, Schmahmann teaches or suggests: the processing device is to further: configure a second user account from the plurality of user accounts of collaborators to coordinate with the server for collaborative editing of the document, wherein a second client device associated with the second user account is to combine edits to the document made by the collaborators in a chronological order and generate second encrypted data based on the combined edits (Schmahmann, [0094]-[0097], collaborative client 230 of a second client device 120(n) that is configured for collaborative editing of the document merges the one or more local change events with the collaborator change events from other users, [0079] and [0092], wherein the operations are combined in chronological order, [0094], edit operations are encrypted).
responsive to determining that the first user account corresponds to a user account other than the second user account, provide the first encrypted data to the second client device that is associated with the second user account, the second client device being one of the one or more other client devices (Schmahmann, [0061] and [0110], plurality of different user/accounts identified using a user/account identifier, where a first user account is different than a second user account, [0115], collaboration platform server transmits the encrypted operation update to a second client that has a user identifier affiliated with the document); and 
responsive to determining that the first user account corresponds to the second user account, provide the first encrypted data to the one or more other client devices that are each associated with one of the plurality of user accounts other than the second user account, wherein the first encrypted data corresponds to the second encrypted data (Schmahmann, [0110], access control data for the document is seen by the collaboration platform and is able to see user accounts that correspond to each other with regard to document access, [0115], encrypted operation is transmitted to a second client or other client excluding the first client, [0094]-[0097], wherein the encrypted operation comprises encrypted merged edits).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Crosbie to include combined edits to the document made by the collaborators in a chronological order and encrypting the edits as taught or suggested by Schmahmann for the benefits of distributing modifications to the document securely while a user is viewing and/or modifying the document (Schmahmann, [0094]).

Claims 2-3, 9, 14, 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Crosbie in view of Schmahmann and further in view of Lim et al. (US 20180048464 A1; hereinafter “Lim”).
As per claim 2, claim 1 is incorporated and the modified Crosbie does not disclose, however, Schmahmann teaches or suggests: wherein the first encrypted data includes: the edit to the portion of the document encrypted based on a data encryption key (Schmahmann, [0063] and [0045], operation content/update is encrypted with a symmetric key (i.e., data encryption key)). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Crosbie to include encrypting the edits as taught or suggested by Schmahmann for the benefits of for the benefits of secure collaboration with precision access management (Schmahmann, [0006]).
While the modified Crosbie teaches encrypting the symmetric data encryption key (Schmahmann, [0045]), the modified Crosbie does not disclose, however, Lim teaches or suggests: the data encryption key encrypted based on a key encryption key, wherein the key encryption key is not accessible to the server (Lim, [0111], content encryption key (i.e., data encryption key) is provided to the key management server (i.e., another server) and is encrypted at the key management server (i.e., another server) using a key encryption key that is not accessible to the file server (see Fig. 19)).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Crosbie to include having a key management server encrypt the data encryption key using a key encryption key that is not accessible to the file server as taught by Lim for the benefit of protecting the plurality of documents from unauthorized access and use (Lim, [0335]).

As per claim 3, claim 2 is incorporated and the modified Crosbie does not disclose, however, Lim teaches or suggest: wherein the key encryption key is provided by another server not connected to the server and connected to the first client device and the one or more other client devices (Lim, [0111] and Figs. 19 and 24, the key encryption key is provided by the key management server and is not connected to the file server or cloud storage).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Crosbie to include having a key management server encrypt the data encryption key using a key encryption key that is not accessible to the file server as taught by Lim for the benefit of protecting the plurality of documents from unauthorized access and use (Lim, [0335]).

As per claims 9 and 14, claim 8 and 13 are incorporated respectively and the modified Crosbie does not disclose, however, Schmahmann teaches or suggests: wherein the first encrypted data includes: the edit to the portion of the document encrypted based on a data encryption key (Schmahmann, [0063] and [0045], operation content/update is encrypted with a symmetric key).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Crosbie to include encrypting the edits as taught or suggested by Schmahmann for the benefits of for the benefits of secure collaboration with precision access management (Schmahmann, [0006]).
While the modified Crosbie teaches encrypting the symmetric data encryption key (Schmahmann, [0045]), the modified Crosbie does not disclose, however, Lim teaches or suggests: the data encryption key encrypted based on a key encryption key, wherein the key encryption key is not accessible to the cloud-based storage system (Lim, [0111], content encryption key (i.e., data encryption key) is provided to the key management server (i.e., another server) and is encrypted at the key management server (i.e., another server) using a key encryption key that is not accessible to the file server (see Fig. 19)) and 
wherein the key encryption key is provided by another server not connected to the cloud-based storage system and connected to the first client device and the one or more other client devices (Lim, [0111] and Figs. 19 and 24, the key encryption key is provided by the key management server and is not connected to the file server or cloud storage).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Crosbie to include having a key management server encrypt the data encryption key using a key encryption key that is not accessible to the file server as taught by Lim for the benefit of protecting the plurality of documents from unauthorized access and use (Lim, [0335]).

As per claim 17, Crosbie discloses: a method comprising: 
online collaborative editing of a document in association with a first server of a cloud-based storage system, wherein the cloud-based storage system stores, in an encrypted form, the plurality of documents including the document (Crosbie, [0018], “a method and apparatus for secure sharing and collaborative editing of documents in cloud based applications,” [0021], “the servers are Cloud servers. The server never has access to the original content of the document, just encrypted content and allows collaborative viewing and editing of documents”); 
receiving an edit to a portion of the document (Crosbie, [0034]-[0035], “a document editor for creating a document change”); 
generating encrypted data representing the edit to the portion of the document, wherein the encrypted data includes the edit to the portion of the document that is encrypted based on a document token, and the document token that is encrypted based on a public key provided by a second server (Crosbie, [0035], “encrypting the document change with the document token… encrypting each sharee document token with a respective sharee's public key,” Fig. 7G, public key is provided by key server 302.1); and 
providing the encrypted data to the first server that is unable to decrypt (i) the document in the encrypted form, (ii) the encrypted edit to the portion of the document and (iii) the encrypted document token (Crosbie, [0036], “the encrypted document change is loaded onto one or more servers and made available to share clients,” [0021], “The server never has access to the original content of the document, just encrypted content… Documents are stored in the server and as well as the tokens to access them, but these tokens are encrypted with the public key of each user and only can be decrypted with the corresponding private key that is only held by the user and is never sent to the server,” [0019]-[0022], wherein the server is unable to decrypt the encrypted document change because the document change is encrypted with the document token which is split into a server document token and a sharee document token and the sharee document token is encrypted with a sharee public key).
While Crosbie discloses encrypting a document edit using a document token, splitting the document token into a server document token and a sharee document token, and encrypting the sharee document token with a sharee public key (Crosbie, [0019]-[0022]), Crosbie does not explicitly disclose, however, Schmahmann teaches or suggests: providing a graphical user interface (GUI) for collaborative editing of documents (Schmahmann, [0051], “collaboration client 230 (i.e., GUI) generates a document view to provide to the document editing application 226,” [0058], “the collaboration client 230 includes an add-in module 236 for use with a document editing application 226 that provides a representation of document content as that content is presented to a user. When the user modifies the content, the add-in module 236 detects the edits in real-time, or in near real-time,” Fig. 2B, collaboration client 230 being associated with collaboration platform 287 (i.e., first server), [0108] and [0132], wherein collaboration platform 287 is at least part of a cloud-based server); and
a data encryption key used to encrypt an edit portion of a document (Schmahmann, [0061] and [0063], operation content/update, which includes the edits to the document, is encrypted, [0063] and [0045], operation content/update is encrypted with a symmetric key (i.e., data encryption key)).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of Crosbie to include a GUI for collaborative editing and a data encryption key used to encrypt an edit portion of a document as taught by Schmahmann for the benefits of secure collaboration with precision access management (Schmahmann, [0006]).
While the modified Crosbie teaches or suggests encrypting the symmetric data encryption key (Schmahmann, [0045]), the modified Crosbie does not disclose, however, Lim teaches or suggests: a data encryption key encrypted based on a key encryption key provided by a second server (Lim, [0111], content encryption key (i.e., data encryption key) is provided to the key management server (i.e., second server) and is encrypted at the key management server using a key encryption key that is not accessible to the file server and provided by the key management server (see Fig. 19)).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Crosbie to include having a key management server encrypt the data encryption key using a key encryption key that is not accessible to the file server as taught by Lim for the benefit of protecting the plurality of documents from unauthorized access and use (Lim, [0335]).

As per claim 19, claim 17 is incorporated and the modified Crosbie does not disclose, however, Schmahmann teaches or suggests: receiving second encrypted data from the first server of the cloud-based storage system, the second encrypted data representing a second edit to the portion of the document made by a collaborator of the document, wherein the second encrypted data includes the second edit encrypted based on a second data encryption key (Schmahmann, [0096]-[0098], receiving an operation specifying change events (i.e., second data) done by a second collaborator, wherein the operation is received via collaboration platform (i.e., first server), [0063] and [0045], where the operation is encrypted (i.e., second encrypted data) based on a second symmetric key (i.e., second data encryption key) of the second collaborator device); 
obtaining the second edit from the second encrypted data by decrypting the encrypted second edit using the second data encryption key (Schmahmann, [0096]-[0098], the second data/edit is obtained from decrypting the second encrypted operation using the symmetric key used to encrypt the operation data initially); and 
updating the document provided on the GUI based on the second edit (Schmahmann, [0096]-[0098], the document is updated with all the edits, including the operation change event made by the second collaborator).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Crosbie to include receiving a second encrypted edit and decrypting the second encrypted edit as taught by Schmahmann for the benefits of secure collaboration with precision access management (Schmahmann, [0006]).
The modified Crosbie does not disclose, however, Lim teaches or suggests: the second data encryption key encrypted based on the key encryption key and decrypting the encrypted second data encryption key using the key encryption key (Lim, [0111], content encryption key (i.e., data encryption key) is provided to the key management server (i.e., another server) and is encrypted at the key management server (i.e., another server) using a key encryption key, [0115], decrypting the encrypted content encryption key using the key encryption key).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Crosbie to include having a key management server encrypt the data encryption key using a key encryption key and return the encrypted data encryption key back to the client device as taught by Lim for the benefit of protecting the plurality of documents from unauthorized access and use (Lim, [0335]).

As per claim 20, claim 19 is incorporated and the modified Crosbie does not disclose, however, Schmahmann teaches or suggests: receiving third encrypted data from the first server of the cloud-based storage system, the third encrypted data representing a third edit to the portion of the document made by another collaborator of the document (Schmahmann, [0094]-[0097], collaborative client 230 of a second client device 120(n) that is configured for collaborative editing of the document merges the one or more local change events with the collaborator change events from other users, [0079] and [0092], wherein the operations are combined in chronological order); 
generating fourth encrypted data based on a combination of the second edit and the third edit in a chronological order (Schmahmann, [0079] and [0092], wherein the operations are combined in chronological order), wherein the operations are combined in chronological order); and 
providing the fourth encrypted data to the first server of the cloud-based storage system (Schmahmann, [0060], distributing the encrypted edit by uploading to the collaboration platform).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Crosbie to include receiving a third encrypted edit and generating a fourth encrypted edit as taught by Schmahmann for the benefits of secure collaboration with precision access management (Schmahmann, [0006]).

Allowable Subject Matter
Claims 7, 12, 16, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior arts mentioned above taken alone or in combination fails to reasonably teach or suggest “wherein the first client device is to perform operations comprising: generating the data encryption key; encrypting the edit based on the data encryption key; providing the data encryption key to the another server; obtaining the encrypted data encryption key based on encryption of the data encryption key using the key encryption key provided by the another server; and combining the encrypted edit with the encrypted data encryption key to generate the first encrypted data”. Thus, for at least the foregoing reason, the prior art of record neither anticipates nor render obvious the present invention as set forth in claim 7. Claims 12, 16, and 18 recite similar subject matter and are objected to for similar reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Reddy et al. (US 20170070506 A1) teaches a file server that is not able to decrypt an encrypted document ([0020]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R LAPIAN whose telephone number is (571)272-7552. The examiner can normally be reached M-F 9:30-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER R. LAPIAN
Examiner
Art Unit 2437



/ALEXANDER R LAPIAN/Examiner, Art Unit 2437                                                                                                                                                                                                        



/MATTHEW SMITHERS/Primary Examiner, Art Unit 2437